DETAILED ACTION

Response to Amendment
An after final amendment filed 12/15/2021 has been entered. Examiner acknowledged that claim 10 is the only independent claim. Examiner also acknowledged Applicant's amendments and arguments to claims are persuasive. Therefore, all claim objections, drawing objection, and claim rejections stated in the most recent Office Action mailed 10/18/2021 are withdrawn.   

Allowable Subject Matter
	Claims 10-17 and 19 are allowable. 

	The following is a statement of reasons for the indication of allowable subject matter:

Instant claim 10 includes wherein the piston includes a channel connected to the pressure differential generating means, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 11-17 and 19 are allowable based on their dependency on claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861     
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861